UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4908


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL DONNELL BUTTS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cr-00002-RAJ-FBS-1)


Submitted:   February 26, 2010            Decided:   March 17, 2010


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew A. Protogyrou, PROTOGYROU & RIGNEY, PLC, Norfolk,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Laura M. Everhart, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael          Donnell    Butts       entered    a   conditional        guilty

plea, pursuant to a plea agreement, to conspiracy to tamper with

a     witness     or     informant,         in       violation       of        18   U.S.C.A.

§ 1512(a)(1)(A),         (a)(3)(A),        (k)       (West    2008    &    Supp.     2009),

conspiracy      to     retaliate       against       a   witness     or    informant,     in

violation of 18 U.S.C.A. § 1513(a)(1)(B), (a)(2)(A) (West 2008 &

Supp. 2009), tampering with a witness or informant resulting in

death, in violation of 18 U.S.C.A. § 1512(a)(1)(A), (a)(3)(A)

and    18 U.S.C.       § 2    (2006),     retaliating         against      a    witness   or

informant       resulting       in     death,       in   violation    of       18   U.S.C.A.

§ 1513(a)(1)(B), (a)(2)(A) and 18 U.S.C. § 2, and use of firearm

in a drug trafficking offense or crime of violence resulting in

death, in violation of 18 U.S.C. §§ 2, 924(c), (j) (2006).                                The

district court sentenced Butts to four concurrent terms of life

imprisonment and one consecutive term of life imprisonment.

            In the plea agreement, Butts reserved the right to

challenge the district court’s denial of his motion to suppress

inculpatory statements he made to law enforcement officers after

his arrest.          Butts contends on appeal that the district court

erred in denying the motion to suppress.                      We affirm.

            We review the factual findings underlying the denial

of a motion to suppress for clear error, United States v. Blake,

571 F.3d 331, 338 (4th Cir. 2009), cert. denied, ___ S. Ct. ___,

                                                2
2010 WL 58699 (U.S. Jan. 11, 2010) (No. 09-7788), which exists

where we are “left with the definite and firm conviction that a

mistake has been committed,” United States v. Harvey, 532 F.3d

326, 337 (4th Cir. 2008) (internal quotation marks omitted).

When a defendant’s suppression motion has been denied, we review

the evidence in the light most favorable to the Government.                        See

United States v. Farrior, 535 F.3d 210, 217 (4th Cir.), cert.

denied, 129 S. Ct. 743 (2008).                 We also defer to the district

court’s credibility determinations.                   See United States v. Abu

Ali, 528 F.3d 210, 232 (4th Cir. 2008), cert. denied, 129 S. Ct.

1312 (2009).

           With these standards in mind, and having reviewed the

transcript of the suppression hearing and the parties’ briefs,

we   conclude   that   the     district       court    did    not   err   in   denying

Butts’ motion to suppress.             Viewed in the light most favorable

to   the   Government,       evidence         from    the     suppression      hearing

establishes     that   after    his    arrest,        Butts   was   handcuffed     and

placed in a law enforcement vehicle.                   While the vehicle was en

route, Sergeant Smith orally advised Butts of his rights under

Miranda v. Arizona, 384 U.S. 436 (1966), reading the rights from

an advice-of-rights form.             Because of the handcuffs, Butts was

unable to sign the advice-of-rights form while in the vehicle.

Although Butts initially denied any knowledge of the offenses,

he agreed to cooperate and was taken to the Drug Enforcement

                                          3
Administration’s office in Norfolk, Virginia.                   Butts was placed

in   an    interview   room       and   signed   the     advice-of-rights     form,

indicating that he understood his Miranda rights and wished to

speak to law enforcement officers without an attorney.                        Butts

then made incriminating statements concerning his participation

in   the    murder   of    a     federal   witness     and   related,   attempted

murders.     We find that the district court did not clearly err in

determining that Butts received Miranda warnings prior to making

his inculpatory statements.

             Accordingly, we affirm the district court’s judgment.

We   dispense   with      oral    argument     because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                           4